      Case 1:18-cv-04438-AT-BCM Document 264 Filed 05/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MORGAN ART FOUNDATION LIMITED,                                                               5/20/20

               Plaintiff,                                 18-CV-4438 (AT) (BCM)
       -against-
MICHAEL MCKENZIE, et al.,
               Defendants.

MORGAN ART FOUNDATION LIMITED, et al.,
               Plaintiffs,                                18-CV-8231 (AT) (BCM)

       -against-                                          ORDER
JAMES W. BRANNAN, as personal
representative of the Estate of Robert Indiana,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a telephonic discovery status conference in these actions on May 18,

2020. Prior to the conference, the Court received and reviewed (1) the parties' joint pre-

conference letter, filed as directed on May 13, 2020, in both cases (Dkt. No. 260 in Case No. 18-

CV-4438; Dkt. No. 106 in Case No. 18-CV-8231); and (2) three letter-applications by plaintiff

Morgan Art Foundation Limited (MAF), each dated May 15, 2020 (one business day before the

conference), each filed in Case No. 18-CV-4438, and each seeking discrete discovery relief

against one or more of the defendants in that case. For the reasons stated on the record during the

May 18 conference, those letter-applications, and certain related issues, are resolved as follows:

       1.      MAF's letter-application to compel defendants American Image Art and
               McKenzie (the AIA Defendants) to answer MAF's Requests for Admission
               (RFAs) (Dkt. No. 61 in Case No. 18-CV-4438)

               a. The AIA Defendants need not answer RFAs 251-258.

               b. As to the remaining RFAs in dispute, the AIA Defendants shall respond to
                  MAF's letter-application, in accordance with Moses Ind. Prac. § 2(e), no later
                  than May 20, 2020.

               c. Plaintiff MAF shall file its reply no later than May 22, 2020.
Case 1:18-cv-04438-AT-BCM Document 264 Filed 05/20/20 Page 2 of 3



2.    MAF’s letter-application to compel the AIA Defendants to provide additional
      information about their document search and review process (Dkt. No. 262 in
      Case No. 18-CV-4438)

      The AIA Defendants shall provide the following information to MAF, in writing,
      no later than May 26, 2020:

      a. Which email accounts of the AIA Defendants were searched;

      b. Which email accounts (in existence during the relevant time period) were not
         searched;

      c. What other sources of electronically stored information (ESI) belonging to the
         AIA Defendants (e.g., databases, electronic files, desktop and laptop
         computers, cellphones, text messages, messaging apps, social media accounts)
         were searched;

      d. What sources of ESI (in existence during the relevant time period) were not
         searched;

      e. What search terms and connectors were used;

      f. Who conducted the search(es);

      g. What hard copy sources were searched, and by whom;

      h. What efforts were made to obtain documents (including ESI) in the physical
         possession of AIA’s present or former agents, including present or former
         employees and independent contractors.

3.    MAF’s letter-application to compel defendant Jamie Thomas to answer certain
      RFAs (Dkt. No. 263 in Case No. 18-CV-4438)

      a. Defendant Thomas shall respond to the letter-application, in accordance with
         Moses Ind. Prac. § 2(e), no later than May 20, 2020.

      b. Plaintiff MAF shall file its reply no later than May 22, 2020.

4.    To the extent there are any additional discovery disputes arising out of the parties’
      joint pre-conference letter, the parties must file their letter-applications no later
      than May 26, 2020.

5.    Oral argument on the AIA Defendants’ motion for leave to amend (Dkt. No. 257
      in 18-CV-4438) is currently scheduled for 11:30 a.m. on June 9, 2020. At 12:00
      p.m. on June 9, 2020, the Court will hear argument on plaintiffs’ motions for
      spoliation sanctions (Dkt. No. 213 in Case No. 18-CV-4438; Dkt. No. 86 in Case
      No. 18-CV-8231). The arguments will be held via videoconference; conferencing
      instructions will follow.


                                        2
      Case 1:18-cv-04438-AT-BCM Document 264 Filed 05/20/20 Page 3 of 3



      The Clerk of Court is respectfully directed to close the letter-application at Dkt. No. 262

in Case No. 18-CV-4438.

Dated: New York, New York
       May 20, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                               3
